 
Exhibit 10.18
 
 
KASPER A.S.L., LTD.

--------------------------------------------------------------------------------

11 WEST 42ND STREET, NEW YORK, NY, 10036
 
 
Lee S. Sporn
Senior Vice President, General Counsel &
Secretary
Direct Dial: 212.626.6121
Fax: 212.626.6354
E-fax: 208.723.5646
Internet: lsporn@kasperasl.com
 
Maxwell Shoe Company, Inc.
P.O. Box 37
101 Sprague Street
Readville, Massachusetts 02137-0037
 
 
Gentlemen:
 
This letter, when countersigned on behalf of your company and on behalf of
B.D.S., Inc. (“BDS”), will constitute an amendment to the agreement between Anne
Klein, a division of Kasper A.S.L., Ltd. (“Anne Klein”), BDS and Maxwell Shoe
Company, Inc. (“Maxwell”) executed on November 1, 1999 with effect from July 19,
1999 (the “License Agreement”), as follows (all terms used but not defined
herein having the respective meanings set forth in the License Agreement):
 
1.    Anne Klein represents and warrants that, by an agreement dated as of
January 1, 2002 between BDS and Anne Klein, BDS has waived all rights under the
License Agreement and, as a result, shall as of that date be deleted as a party
thereto. Pursuant to paragraph 19.07 of the License Agreement, BDS hereby agrees
to amend the License Agreement so that effective January 1, 2002 BDS shall have
no rights or obligations whatsoever under the License Agreement. Maxwell hereby
releases and discharges BDS and its affiliates from any and all claims it may
have had or may have against BDS or its affiliates under the License Agreement.
BDS hereby releases and discharges Maxwell and its affiliates from any and all
claims it may have had or may have against Maxwell or its affiliates under the
License Agreement.
 
2.    The definition of Licensed Marks is hereby modified so as to add the
trademark “AK ANNE KLEIN”. Maxwell may continue to sell its remaining inventory
of Licensed Articles bearing the trademarks “Anne Klein II” through June 30,
2003 in accordance with all the terms and conditions set forth in the License
Agreement. Anne Klein shall have no obligation to approve any additional styles
of Licensed Articles bearing the “Anne Klein II” trademark.
 
 
3.    Anne Klein and Maxwell further agree to amend the License Agreement so as
to provide that, from and after January 1, 2003, (i) the Image Fund Payment set
forth in Section 7.01(b)(ii) shall be reduced to one percent (1%) and (ii) the
Sales Royalty set forth in paragraph 9.01 shall be increased to six percent
(6%).
 
4.    This letter shall not become effective until and unless the United States
Bankruptcy Court with jurisdiction of the Chapter 11 debtor case of Kasper
A.S.L., Ltd. (“Kasper”) approves and enters an order pursuant to the Bankruptcy
Code authorizing Kasper to assume the License Agreement, as amended hereby, and
all obligations of Kasper and Anne Klein thereunder.



--------------------------------------------------------------------------------

 
Maxwell Shoe Company, Inc.
Page 2
3/19/02
 
 
Except as expressly set forth herein, the terms and conditions set forth in the
License Agreement shall remain in full force and effect.
 
 
Sincerely,
 
Anne Klein, a division of Kasper A.S.L., Ltd.
 
By: /s/ John D. Idol                            
John D. Idol
 
 
ACCEPTED AND AGREED:
 
Maxwell Shoe Company Inc.
 
 
By: /s/ James J. Tinagero                    
        James J. Tinagero
        COO
 
 
B.D.S., Inc.
 
 
By: /s/ Daniel Schwartz                                    
       Daniel Schwartz    